ACCEPTED
FILED                                                                                                     04-15-00686-CV
10/21/2015 3:00:51 PM                                                                         FOURTH COURT OF APPEALS
Donna Kay McKinney
Bexar County District Clerk
                                            04-15-00686-CV                                         SAN ANTONIO, TEXAS
                                                                                                     11/3/2015 2:18:51 PM
Accepted By: Consuelo Gomez                                                                                KEITH HOTTLE
                                                                                                                   CLERK

                                            CAUSE NO. 2014-CI-04333

                                                                                       FILED IN
          MARK HART AND                                    §                   4th COURT OF
                                                                        IN THE DISTRICT     APPEALS
                                                                                         COURT
                                                                                 SAN ANTONIO, TEXAS
          ANGELICA HART
                                                                                11/3/2015 2:18:51 PM
                                                                                  KEITH E. HOTTLE
          VS                                               §            288TH JUDICIAL     DISTRICT
                                                                                        Clerk

          FLAGSHIP HOMES, LTD.
          D/B/A PRESTIGE HOMES                             §            BEXAR COUNTY, TEXAS


                                             NOTICE OF APPEAL

                  Flagship Homes, Ltd. d/b/a Prestige Homes hereby gives Notice of Appeal of the

          Judgment entered against it in the above entitled and numbered cause on August 11, 2015 as

          follows:

                  1.     The Judgment was rendered by the Honorable Renee A. Yanta, 150th District

          Court, Bexar County, Texas. The style of the case is Cause No. 2014-CI-04333, Mark Hart

          and Angelica Hart v. Flagship Homes, Ltd. d/b/a Prestige Homes, in the District Court, 288th

          Judicial District court, Bexar County, Texas.

                  2.     The date of the Judgment appealed from is August 11, 2015.

                  3.     The party desiring to appeal is Flagship Homes, Ltd. d/b/a Prestige Homes.

                  4.     The appeal is taken to the Fourth Court of Appeals in San Antonio, Texas.

                  5.     The name of the party filing this Notice of Appeal is Flagship Homes, Ltd. d/b/a

          Prestige Homes.
                                                      Respectfully submitted,

                                                      Bayne, Snell & Krause
                                                      1250 N.E. Loop 410, Suite 725
                                                      San Antonio, Texas 78209
                                                      Telephone: (210) 824-3278
                                                      Telecopier: (210) 824-3937

                                                      By: /s/ Barry Snell
                                                            Barry Snell
                                                            State Bar No. 1878900
                                                            bsnell@bsklaw.com
                                                      Attorney for Defendants


                                   Certificate of Service

       I hereby certify that a true and correct copy of the foregoing has been served upon the
following counsel of record on the 21st day of October, 2015:

Mr. Daniel O. Kustoff
Kustoff & Phipps, L.L.P.
4103 Parkdale Street
San Antonio, Texas 78229


                                                        /s/ Barry Snell
                                                      Barry Snell